PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/660,892
Filing Date: 23 Oct 2019
Appellant(s): Stagner, Edward



__________________
Glenn R. Smith
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 7/20/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 5/28/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
On page, 5, lines 13-14 of the appeal brief, appellant argues that, “An advantageous releasable power plug is configured to automatically unlatch before a power plug/receptacle is strained to the breaking point”. 
In response, this argument is not supported by the claim language as this limitation is not part of the claim 1. No claim limitation recites “automatically unlatch before a power plug/receptacle is strained to the breaking point” either explicitly or implicitly. 
On page 6, lines 4-7 of the brief, appellant argues that, “The  problem with examiner’s citation of Twenge is that there is no mention in Twenge of a device, system or method of “[a] power plug cord reacts to a pulling force so as to unlock the power plug from the power receptacle”. 
In response, it should be noted that it is inherent (required) process of disconnecting power plug form the power receptacle as shown in the Twenge reference for the disconnecting the power plug from the power receptacle because some sort of pulling force is required on the power plug cord in relation to the receptacle. Appellant appears to be impermissibly reading 
Furthermore, the Appellant argues on page 6, lines 27-29 that, “Twenge clearly teaches away from appellant’s claim 1, which cites ‘the power plug cord reacts to a pulling force so as to unlock the power plug from the power receptacle.’” 
Examiner respectfully disagrees because of the following considerations:
Power plug cord reacts to a pulling force upon partially or fully pressing fingers 118, 116 of fastener 112 (figs, 1A, 1D, 1B, 2A-2C) of prior art of Twenge (US 10,340,636).
the    power plug cord also reacts to a pulling force so as to unlock the power plug from the power receptacle, by applying enough amount of pulling force applied to plug or receptacle. Even though the male connector 
Regarding claims 4 and 5, the appellant argues that, “As such, Sanner teaches away from appellant’s claim 1 that ends with ‘the power plug cord reacts to a pulling force so as to unlock the power plug from the power receptacle.’” 
Appellant's argument is directed to the individual reference of Sanner, while the rejection is based on the combination of Twenge in view of the Sanner. The secondary reference of Sanner was used only for the feature “the plug power cord is looped around the loop trigger and ring latches and pair of footings extending from the ring latches”. One cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Moreover, as explained above, Appellant has not claimed any particular structure of lock or locking mechanism between power plug and power 
At last on page 7, lines 11-12, the Appellant argues that, “This is no surprise for a reference (Twenge) titled Electric Plug Lockers or, similarly, a reference (Sanner) titled Cord Lock!” 
This argument is not relevant because the titles of the references have nothing to do with the amount of pulling force (which is not claimed) and as a pulling force is inherently needed for a temporary connection to be disconnected as shown in the prior art between power plug and receptacle which is clearly intended to be able to be disconnected at some future point. The “plug locker” of Twenge has the stated purpose of preventing unexpected disconnection for the temporary electrical connection as discussed in Twenge col. 2, lines 43-54.  Furthermore, no other types of force and    threshold of the pulling force is defined in the claims. Again, the Appellant appears to be impermissibly reading features from the specification into the claim (MPEP 2111.01 II).
 	Regarding claims 6-10, the examiner has indicated allowable subject matter which was discussed in the previous office actions.
For the above reasons, it is believed that the rejections should be sustained.

/HARSHAD C PATEL/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        

Conferees:
/ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831                                                                                                                                                                                                        
/JUSTIN P BETTENDORF/RQAS, OPQA                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.